Case 1:20-cv-24487-PCH Document 16 Entered on FLSD Docket 11/17/2020 Page 1 of 3




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO.     20-CV-24487-HUCK

  UNITED STATES OF AMERICA

  vs.

  APPROXIMATELY $9,854,646.81 SEIZED FROM
  WELLS FARGO ADVISORS ACCOUNT NUMBER
  3700-8508 IN THE NAME OF KRONOS ENTERPRISES
  CORP., et al.,

          Defendants in rem,

  NATALINO D’AMATO,

          Claimant.
  _______________________________________________/

                             VERIFIED CLAIM OF NATALINO D’AMATO
                                 AND STATEMENT OF INTEREST

          Pursuant to Rule G of the Supplemental Rules for Admiralty or Maritime Claims and

  Asset Forfeiture Actions, Claimant NATALINO D’AMATO, through counsel, makes claim to

  the Defendant property, more fully described below, and contests the forfeiture. In support,

  Claimant Natalino D’Amato states as follows:

              1. Claimant has a right to make the instant claim by virtue of his ownership

                  interest either in whole or in part in the Defendant property, to wit:

                      a. Approximately $9,854,646.81 in U.S. currency from Wells Fargo
                         Advisors account number 2700-8508 in the name of Kronos
                         Enterprises Corp. (“Defendant Account 1”); 1

                      b. Approximately $6,968,670.01 in U.S. currency from Wells Fargo


  1 The Government mistakenly identified “Defendant Account 1” as 3700-8508 in the
  Complaint.


                                            MARKUS/MOSS PLLC
                                                     −1−
Case 1:20-cv-24487-PCH Document 16 Entered on FLSD Docket 11/17/2020 Page 2 of 3




                     Advisors account number 8950-0365 in the name of Kronos
                     Enterprises Corp. (“Defendant Account 2”);

                 c. Approximately $14,691,851.79 in U.S. currency from Wells Fargo
                    Advisors account number 4850-9732 in the name of Kronos
                    Enterprises Corp. (“Defendant Account 3”);

                 d. Approximately $34,280.03 in U.S. currency from Bank of America
                    account number 898071640481 in the name of Natalino D’Amato and
                    Leo Jose D’Amato Buonsenno (“Defendant Account 5”);

                 e. Approximately $746,950.98 in U.S. currency from Bank of America
                    account number 898095788895 in the name of Natalino D’Amato and
                    Leo Jose D’Amato Buonsenno (“Defendant Account 6”); and

                 f. Approximately $5,897,975.66 in U.S. currency from Tigress Financial
                    Partners account number P82-004055 in the name of Natalino D’Amato
                    and Leo Jose D Amato Buonsenno (“Defendant Account 7”).

           2. Natalino D’Amato holds a 50% ownership interest in Kronos Enterprises Corp.

           3. Claimant would show that no probable cause existed for the seizure of the

              Defendant property and such property was, in fact, unlawfully seized.

           4. In addition, any forfeiture would be excessive under the Eighth Amendment.

           5. Claimant has an interest in the above-Defendant accounts and respectfully

              contests their forfeiture.

           6. Claimant demands attorney’s fees and costs pursuant, but not limited to, 28

              U.S.C. § 2412(d)(4) and 28 U.S.C. § 2465(b).

           7. Pursuant to Rule G(9) of the Supplemental Rules of Admiralty or Maritime

              Claims and Forfeiture Actions and Rule 38 of the Federal Rules of Civil

              Procedure, Claimant hereby demands a trial by jury.




                                      MARKUS/MOSS PLLC
                                            −2−
Case 1:20-cv-24487-PCH Document 16 Entered on FLSD Docket 11/17/2020 Page 3 of 3
